Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with Moen (US 2011/0198097) in view of teaching references Frosell et al (US 10,494,904), Van Petegem et al (US 10,214,991) and Wiemers et al (US 5,145,256).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1-2, 15 and 18 recite the limitations “(P2)”, “(P3)”, “(P3-P1)” and “(P3-P2)” rendering the claims indefinite. 
Elements located within parenthesis should have no affect on the claim interpretation when read in context as they may not be read into the claims as a limitation. 
Additionally, a “(P1)” has not been identified even though it is being referenced in “(P3-P1)”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable by Moen (US 2011/0198087) in view of Frosell et al (US 10,494,904).
Moen (US 2011/0198097) discloses:
1. A fluid flow control system, comprising: 
a fluid nozzle (flow from 210 to 216) operable to receive production fluid having a pressure (P3) and discharge control fluid having a control pressure (P2); 
an inflow control device (200) having a production fluid inlet (228) operable to receive the production fluid having the pressure (P3), a control inlet (216) operable to receive the control fluid having the control pressure (P2) from the fluid nozzle, and a production fluid outlet (234) operable to pass the production fluid to production tubing, the inflow control device configured to open or close the production fluid outlet based upon a pressure differential value (P3 - P2); and 
a changeable flow regulator (232) coupled to the inflow control device, the flow regulator configured to regulate a pressure drop (P3 - P1) across the production fluid inlet and the production fluid outlet (Paragraph [0028]).  
Moen disclose the interchangeability of several different flow regulators including nozzles, reduced-area tubing, tortuous flow paths, or similar devices. Moen however fails to specify such a regulator having adjustability.
Frosell et al (US 10,494,904) however teaches an adjustable flow regulator (304). Figure 4 illustrates wherein the flow regulator is adjustable to provide varying degrees of flow resistance.
Therefore it would have been obvious to modify Moen as taught by Frosell to obtain the invention as specified in the claim for the expected benefit of providing flow adjustability to the system through publicly disclosed and commercial available means. 
2. The fluid flow control system as recited in Claim 1, wherein the flow regulator (232) is configured to adjust a flow volume of the fluid having the pressure (P3) amongst the fluid nozzle and the production fluid inlet to regulate the pressure drop (P3 - P1) across the production fluid inlet and the production fluid outlet.  
3. The fluid flow control system as recited in Claim 1, wherein the flow regulator (232) is configured to adjust the flow volume of the fluid having the pressure (P3) such that the fluid nozzle (reduced flow path from 210 to 216) receives a minimum amount of flow. (This is understood to be the case as the flow of fluid through 230 would be more than the flow through 216 according to Figure 3.)  
7. The fluid flow control system as recited in Claim 1, wherein the flow regulator (232) is a flow diverter (narrowing diverts fluid to the central part of the flow passage 228) .  
8. The fluid flow control system as recited in Claim 7, wherein the flow regulator (232) is a flow limiter (narrowing also limits flow).  
As concerns claim 18, Moen discloses a well system, comprising: 
a wellbore (100); 
production tubing (208) positioned within the wellbore, thereby forming an annulus with the wellbore; and 
a fluid flow control system (Figure 2, 3) positioned at least partially within the annulus, the fluid flow control system including; 
a fluid nozzle (flow path from 210 to 216) operable to receive production fluid having a pressure (P3) from the annulus and discharge control fluid having a control pressure (P2); 
an inflow control device (200) having a production fluid inlet (230) operable to receive the production fluid having the pressure (P3), a control inlet (216) operable to receive the control fluid having the control pressure (P2) from the fluid nozzle, and a production fluid outlet (234) operable to pass the production fluid to the production tubing, the inflow control device configured to open or close the production fluid outlet based upon a pressure differential value (P3 - P2); and 
a changeable flow regulator (232) coupled to the inflow control device, the flow regulator configured to regulate a pressure drop (P3 - P1) across the production fluid inlet and the production fluid outlet (Paragraph [0028]).  
Moen disclose the interchangeability of several different flow regulators including nozzles, reduced-area tubing, tortuous flow paths, or similar devices. Moen however fails to specify such a regulator having adjustability.
Frosell et al (US 10,494,904) however teaches an adjustable flow regulator (304). Figure 4 illustrates wherein the flow regulator is adjustable to provide varying degrees of flow resistance.
Therefore it would have been obvious to modify Moen as taught by Frosell to obtain the invention as specified in the claim for the expected benefit of providing flow adjustability to the system through publicly disclosed and commercial available means. 
19. The well system as recited in Claim 18, wherein the flow regulator (232) is configured to adjust a flow volume of the fluid having the pressure (P3) amongst the fluid nozzle and the production fluid inlet to keep the fluid nozzle receiving a minimum amount of flow.  (This is understood to be the case as the flow of fluid through 230 would be more than the flow through 216 according to Figure 3.)  

Claims 1-3, 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable by Moen (US 2011/0198087) in view of Van Petegem et al (US 10,214,991).
Moen (US 2011/0198097) discloses:
1. A fluid flow control system, comprising: 
a fluid nozzle (flow from 210 to 216) operable to receive production fluid having a pressure (P3) and discharge control fluid having a control pressure (P2); 
an inflow control device (200) having a production fluid inlet (228) operable to receive the production fluid having the pressure (P3), a control inlet (216) operable to receive the control fluid having the control pressure (P2) from the fluid nozzle, and a production fluid outlet (234) operable to pass the production fluid to production tubing, the inflow control device configured to open or close the production fluid outlet based upon a pressure differential value (P3 - P2); and 
a changeable flow regulator (232) coupled to the inflow control device, the flow regulator configured to regulate a pressure drop (P3 - P1) across the production fluid inlet and the production fluid outlet (Paragraph [0028]).  
Moen disclose the interchangeability of several different flow regulators including nozzles, reduced-area tubing, tortuous flow paths, or similar devices. Moen however fails to specify such a regulator having adjustability.
Van Petegem et al (US 10,214,991) however teaches an adjustable flow regulator (1331) in the form of a tortuous path. 
Therefore it would have been obvious to modify Moen as taught by Van Petegem to obtain the invention as specified in the claim for the expected benefit of providing flow adjustability to the system through publicly disclosed and commercial available means. 
2. The fluid flow control system as recited in Claim 1, wherein the flow regulator (232) is configured to adjust a flow volume of the fluid having the pressure (P3) amongst the fluid nozzle and the production fluid inlet to regulate the pressure drop (P3 - P1) across the production fluid inlet and the production fluid outlet.  
3. The fluid flow control system as recited in Claim 1, wherein the flow regulator (232) is configured to adjust the flow volume of the fluid having the pressure (P3) such that the fluid nozzle (reduced flow path from 210 to 216) receives a minimum amount of flow. (This is understood to be the case as the flow of fluid through 230 would be more than the flow through 216 according to Figure 3.)  
7. The fluid flow control system as recited in Claim 1, wherein the flow regulator (232) is a flow diverter (narrowing diverts fluid to the central part of the flow passage 228) .  
8. The fluid flow control system as recited in Claim 7, wherein the flow regulator (232) is a flow limiter (narrowing also limits flow).  
As concerns claim 18, Moen discloses a well system, comprising: 
a wellbore (100); 
production tubing (208) positioned within the wellbore, thereby forming an annulus with the wellbore; and 
a fluid flow control system (Figure 2, 3) positioned at least partially within the annulus, the fluid flow control system including; 
a fluid nozzle (flow path from 210 to 216) operable to receive production fluid having a pressure (P3) from the annulus and discharge control fluid having a control pressure (P2); 
an inflow control device (200) having a production fluid inlet (230) operable to receive the production fluid having the pressure (P3), a control inlet (216) operable to receive the control fluid having the control pressure (P2) from the fluid nozzle, and a production fluid outlet (234) operable to pass the production fluid to the production tubing, the inflow control device configured to open or close the production fluid outlet based upon a pressure differential value (P3 - P2); and 
a changeable flow regulator (232) coupled to the inflow control device, the flow regulator configured to regulate a pressure drop (P3 - P1) across the production fluid inlet and the production fluid outlet (Paragraph [0028]).  
Moen disclose the interchangeability of several different flow regulators including nozzles, reduced-area tubing, tortuous flow paths, or similar devices. Moen however fails to specify such a regulator having adjustability.
Van Petegem et al (US 10,214,991) however teaches an adjustable flow regulator (1331) in the form of a tortuous path. 
Therefore it would have been obvious to modify Moen as taught by Van Petegem to obtain the invention as specified in the claim for the expected benefit of providing flow adjustability to the system through publicly disclosed and commercial available means. 
19. The well system as recited in Claim 18, wherein the flow regulator (232) is configured to adjust a flow volume of the fluid having the pressure (P3) amongst the fluid nozzle and the production fluid inlet to keep the fluid nozzle receiving a minimum amount of flow.  (This is understood to be the case as the flow of fluid through 230 would be more than the flow through 216 according to Figure 3.)  

Claims 1-3, 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable by Moen (US 2011/0198087) in view of Wiemers et al (US 5,145,256).
Moen (US 2011/0198097) discloses:
1. A fluid flow control system, comprising: 
a fluid nozzle (flow from 210 to 216) operable to receive production fluid having a pressure (P3) and discharge control fluid having a control pressure (P2); 
an inflow control device (200) having a production fluid inlet (228) operable to receive the production fluid having the pressure (P3), a control inlet (216) operable to receive the control fluid having the control pressure (P2) from the fluid nozzle, and a production fluid outlet (234) operable to pass the production fluid to production tubing, the inflow control device configured to open or close the production fluid outlet based upon a pressure differential value (P3 - P2); and 
a changeable flow regulator (232) coupled to the inflow control device, the flow regulator configured to regulate a pressure drop (P3 - P1) across the production fluid inlet and the production fluid outlet (Paragraph [0028]).  
Moen disclose the interchangeability of several different flow regulators including nozzles, reduced-area tubing, tortuous flow paths, or similar devices. Moen however fails to specify such a regulator having adjustability.
Wiemers et al (US 5,145,256) however teaches an adjustable flow regulator (305) in the form of a nozzle. 
Therefore it would have been obvious to modify Moen as taught by Wiemers to obtain the invention as specified in the claim for the expected benefit of providing flow adjustability to the system through publicly disclosed and commercial available means. 
2. The fluid flow control system as recited in Claim 1, wherein the flow regulator (232) is configured to adjust a flow volume of the fluid having the pressure (P3) amongst the fluid nozzle and the production fluid inlet to regulate the pressure drop (P3 - P1) across the production fluid inlet and the production fluid outlet.  
3. The fluid flow control system as recited in Claim 1, wherein the flow regulator (232) is configured to adjust the flow volume of the fluid having the pressure (P3) such that the fluid nozzle (reduced flow path from 210 to 216) receives a minimum amount of flow. (This is understood to be the case as the flow of fluid through 230 would be more than the flow through 216 according to Figure 3.)  
7. The fluid flow control system as recited in Claim 1, wherein the flow regulator (232) is a flow diverter (narrowing diverts fluid to the central part of the flow passage 228) .  
8. The fluid flow control system as recited in Claim 7, wherein the flow regulator (232) is a flow limiter (narrowing also limits flow).  
As concerns claim 18, Moen discloses a well system, comprising: 
a wellbore (100); 
production tubing (208) positioned within the wellbore, thereby forming an annulus with the wellbore; and 
a fluid flow control system (Figure 2, 3) positioned at least partially within the annulus, the fluid flow control system including; 
a fluid nozzle (flow path from 210 to 216) operable to receive production fluid having a pressure (P3) from the annulus and discharge control fluid having a control pressure (P2); 
an inflow control device (200) having a production fluid inlet (230) operable to receive the production fluid having the pressure (P3), a control inlet (216) operable to receive the control fluid having the control pressure (P2) from the fluid nozzle, and a production fluid outlet (234) operable to pass the production fluid to the production tubing, the inflow control device configured to open or close the production fluid outlet based upon a pressure differential value (P3 - P2); and 
a changeable flow regulator (232) coupled to the inflow control device, the flow regulator configured to regulate a pressure drop (P3 - P1) across the production fluid inlet and the production fluid outlet (Paragraph [0028]).  
Moen disclose the interchangeability of several different flow regulators including nozzles, reduced-area tubing, tortuous flow paths, or similar devices. Moen however fails to specify such a regulator having adjustability.
Wiemers et al (US 5,145,256) however teaches an adjustable flow regulator (305) in the form of a nozzle. 
Therefore it would have been obvious to modify Moen as taught by Wiemers to obtain the invention as specified in the claim for the expected benefit of providing flow adjustability to the system through publicly disclosed and commercial available means. 
19. The well system as recited in Claim 18, wherein the flow regulator (232) is configured to adjust a flow volume of the fluid having the pressure (P3) amongst the fluid nozzle and the production fluid inlet to keep the fluid nozzle receiving a minimum amount of flow.  (This is understood to be the case as the flow of fluid through 230 would be more than the flow through 216 according to Figure 3.)  

Allowable Subject Matter
Claims 4-6, 9-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  First, the claimed turbine being placed between the nozzle and the control inlet were found to be novel over prior art references Moen and Ornelaz (US 10,626,702) which is the most closely-related art of record, featuring a turbine however not as required in relation to a nozzle or control inlet. Secondly, the claimed pressure regulating piston is not considered reasonable to be an analogous substitution to the narrowing 232 of Moen or the adjustable flow regulator teaching references of Frosell, Van Petegem or Wiemers. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679